UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-29341 iVOICE, INC (Exact name of registrant as specified in its charter) New Jersey 51-0471976 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 750 Highway 34, Matawan, NJ (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:(732) 441-7700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES oNO x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated files, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the exchange act. Large Accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Number of shares of Class A, common stock, No par value, outstanding as of May 12, 2010: EXPLANATORY NOTE This amendment is being filed in order to modify Item. 4T, Controls and Procedures, to include our conclusion regarding the effectiveness of our disclosure controls and procedures and to modify Exhibit 31.1 to change “small business issuer” to “registrant”.No other changes have been made, and the information contained in this Report has not been updated.For more current information regarding the Company, readers should refer to the more recent reports filed by the Company with the Securities and Exchange Commission. Table of Contents iVOICE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2 TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) 2 Condensed Consolidated Balance Sheets – March 31, 2010 and December 31, 2009 2 Condensed Consolidated Statements of Operations - For the three months ended March 31, 2010and 2009 4 Condensed Consolidated Statement of Accumulated Other Comprehensive Loss – For the three months ended March 31, 2010 5 Condensed Consolidated Statements of Cash Flows - For the three months ended March 31, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 4T. Controls and Procedures 20 PART II. OTHER INFORMATION Item 5. Other Information 21 Item 6. Exhibits 22 Table of Contents ITEM 1. - CONDENSED CONSOLIDATED FINANCIAL STATEMENTS iVOICE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Securities available for sale Accounts receivable, net of allowance for doubtful accounts $0 Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $238,338 and $235,296, respectively OTHER ASSETS Intangible assets, net of accumulated amortization of $2,529 and and $2,345, respectively Deposits and other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Due to related parties Class A common stock liability Deferred revenues Total current liabilities NON CURRENT LIABILITIES Convertible debentures payable, net of discounts of $144,087 and $159,128, respectively Derivative liability on convertible debentures Total current liabilities TOTAL LIABILITIES $ $ COMMITMENTS AND CONTINGENCIES See accompanying notes to condensed consolidated financial statements. 2 Table of Contents iVOICE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Continued) (UNAUDITED) March 31, December 31, STOCKHOLDERS’ EQUITY (DEFICIT) Stockholders’ equity: Preferred stock, $1 par value; authorized 1,000,000 shares; no shares issued and outstanding Common stock, Class A, no par value; authorized 10,000,000,000 shares; 2010 - 3,401,870,145 shares issued; 3,401,867,145 shares outstanding 2009 - 3,401,870,145 shares issued; 3,401,867,145 shares outstanding Common stock, Class B, $0.01 par value; authorized 50,000,000 shares; no shares issued and outstanding Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Treasury stock, 3,000 Class A shares, at cost ) ) Total iVoice, Inc. stockholders' equity Noncontrolling interest ) ) TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ See accompanying notes to condensed consolidated financial statements. 3 Table of Contents iVOICE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months Ended March 31, SALES $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Selling, general and administrative expenses Depreciation and amortization Total operating expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Other income Loss on revaluation of derivatives ) ) Amortization of discount on debt ) ) Interest expense ) ) Total other income (expense) ) LOSS FROM OPERATIONS BEFORE PROVISION FOR INCOME TAXES ) ) PROVISION FOR INCOME TAXES NET LOSS ) ) Net income (loss) attributable to noncontrolling interest ) NET LOSS APPLICABLE TO COMMON SHARES $ ) $ ) NET LOSS PER COMMON SHARE Basic and diluted $ ) $
